In an action to enjoin, inter alia, the picketing of a place of business, the appeal is from an order granting a motion for an injunction pendente lite. Order reversed, without costs, and matter remitted to the Special Term for a hearing as to whether the injunction should issue. The affidavit of the union organizer denied that he had ever demanded that respondent, the employer, sign a union contract. An issue of fact as to the existence of a labor dispute exists which cannot be determined without a hearing. (Wood v. O’Grady, 307 N. Y. 532; Palermo v. Motto, 283 App. Div. 746.) Nolan, P. J., Murphy, Hallinan and Kleinfeld, JJ., concur; Wenzel, J., dissents and votes to affirm the order on the opinion of the court at Special Term. (11 Misc 2d 592.)